Citation Nr: 1442202	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-23 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left wrist strain.

2.  Entitlement to service connection left knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from June 1988 to August 1988 and active duty from November 1991 to September 1995 and from January 2008 to January 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Since that time, jurisdiction of the claim file has been transferred to the RO in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at RO via live videoconference in February 2013.  A transcript of this proceeding has been associated with the claims file.

A review of the Veteran's Virtual VA paperless claims file revealed a copy of the February 2013 Board hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

 Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran was provided a VA examination for his left wrist and left knee in May 2009.  Although the examiner identified current diagnoses of chronic left wrist strain and chronic left knee strain as well as discussed the Veteran's allegations of in-service incurrence via repetitive push-ups and a construction injury that was re-aggravated at airborne school, there was no opinion provided in regard to a possible nexus.  As such, nexus opinions must be obtained.   

Additionally, the Veteran has provided lay statements and a Training Record showing missing training due to an injury during the time period he was assigned to airborne training.  The Veteran claims he re-injured his left knee during this period.  The Veteran's character of service and duty status during this period should be verified.  Any in line of duty determinations and service personnel records should be obtained.   

The record also reflects that efforts to obtain the Veteran's service treatment records for his period of service from January 2008 to January 2009 were unsuccessful in 2009.  See November 2009 Interoffice Memorandum.  The Veteran's reserve unit indicated that it did not have any records on the Veteran.  See Report of Contact in November 2009.  Given the close proximity in time between the Veteran's discharge from service and the request for records, the Board finds that another request for the Veteran's records should be directed to the National Personnel Records Center/Records Management Center to ensure that the unavailability of the records were not just due to the records being in transit.  The Veteran should also be requested to identify treatment he has received for his left wrist and left knee since 1988.  In this regard, the Board observes that the Veteran submitted a VA Form 21-4142 in favor of Dr. R.E.; however, these records have not been obtained.  VA has a duty to obtain the records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his left wrist and left knee since 1988. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  Additionally, appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Obtain the records identified by the Veteran in VA Form 21-4142 (Dr. R.E.) dated in June 2012.

3. Obtain the Veteran's entire service personnel records.

4. Undertake appropriate efforts to verify the character and duty status of the Veteran's service in Airborne School from June 30, 1989 to July 21, 1989, and obtain any available line of duty determinations for this period. 

5. Contact the National Personnel Records Center/ Records Management Center to obtain all of the Veteran's outstanding service treatment records, to include records for the period of active duty from January 2008 to January 2009.  

6. Obtain an addendum opinion to the May 2009 QTC examination report regarding the Veteran's claimed left wrist and left knee disorders.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file [i.e. all relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.

The examiner should render an opinion, consistent with sound medical judgment, as to the following questions: 

(1) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left wrist strain had its onset in service or is otherwise associated with an incident or event of service?  The Veteran contends that repetitive push-ups during service caused a repetitive use injury to his left wrist.  

(2) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee strain had its onset in service or is otherwise associated with an incident or event of service?  The Veteran contends that he injured his left knee jumping off a truck in 1988 and he re-injured his left knee during airborne school in 1989.  In so opining, the examiner should comment on whether the pathology associated with the left knee disorder is consistent with the injuries described by the Veteran.  

A complete rationale should be given for all opinions and conclusions expressed.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

7. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

8. After completing the above action, the claims must be readjudicated. If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



